Exhibit 10.1


ENTERPRISE PRODUCTS COMPANY

2005 EPE LONG-TERM INCENTIVE PLAN

(amended and restated)

SECTION 1.  Purpose of the Plan. The Enterprise Products Company 2005 EPE
Long-Term Incentive Plan (the “Plan”) is intended to promote the interests of
EPCO, Inc. (the “Company”), Enterprise GP Holdings L.P., a Delaware limited
partnership (the “Partnership”), and EPE Holdings, LLC, the general partner of
the Partnership (“General Partner”) by encouraging directors and employees of
the Company and its Affiliates who perform services for the Partnership, the
General Partner or their Affiliates to acquire or increase their equity
interests in the Partnership and to provide a means whereby they may develop a
sense of proprietorship and personal involvement in the development and
financial success of the Partnership and Enterprise Products Partners L.P., and
to encourage them to remain with the Company and its Affiliates and to devote
their best efforts to the business of the Company, the General Partner and the
Partnership.

 

SECTION 2.

Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Unit Appreciation Right, a Restricted Unit, a Phantom
Unit or DER granted under the Plan.

“Board” means the Board of Directors of the General Partner.

“Committee” means such committee of the Board appointed by the Board to
administer the Plan or, if none is appointed, the Board.

“DER” means a contingent right to receive an amount of cash equal to all or a
designated portion (whether by formula or otherwise) of the cash distributions
made by the Partnership with respect to a Unit during a specified period.

“Director” means a “non-employee director”, as defined in Rule 16b-3, of the
General Partner.

“Employee” means any employee of the Company or an Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of Fair Market Value is required to
be made hereunder, the determination of Fair Market Value shall be made in good
faith by the Committee.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee or Director granted an Award under the Plan.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.





--------------------------------------------------------------------------------

 

“Phantom Unit” means a notional or phantom unit granted under the Plan which
entitles the holder to receive one Unit upon vesting.

“Restricted Unit” means a Unit granted under the Plan that is subject to
forfeiture provisions and restrictions on its transferability.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Unit” means a Common Unit of the Partnership.

“Unit Appreciation Right” or “UAR” means an Award that, upon exercise or
vesting, as provided in the Award agreement, entitles the holder to receive the
excess, or such designated portion of the excess not to exceed 100%, of the Fair
Market Value of a Unit on the exercise or vesting date, as the case may be, over
the exercise or grant price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.

SECTION 3.  Administration. The Plan shall be administered by the Committee. A
majority of the Committee shall constitute a quorum, and the acts of the members
of the Committee who are present at any meeting thereof at which a quorum is
present, or acts unanimously approved by the members of the Committee in
writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary thereof.

 

SECTION 4.

Units Available for Awards.

(a)    Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Awards may be granted under the Plan is
250,000. To the extent an Award is forfeited or otherwise terminates or is
canceled without the delivery of Units, then the Units covered by such Award, to
the extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Awards may be granted. If any Award is exercised and less
than all of the Units covered by such Award are delivered in connection with
such exercise, then the Units covered by such Award which were not delivered
upon such exercise shall again be Units with respect to which Awards may be
granted. Units withheld to satisfy tax withholding obligations of the Company or
an Affiliate shall not be considered to have been delivered under the Plan for
this purpose.

(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate (including, without limitation, the Partnership) or
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion. If, at the time of exercise by a Participant of all
or a portion of such Participant’s Award, the Company determines to acquire
Units in the open market and the Company is prohibited, under applicable law, or
the rules and/or regulations promulgated by the Securities and Exchange
Committee or the principal securities exchange on which the Units are traded or
the policies of

-2-

--------------------------------------------------------------------------------

 

the Company or an Affiliate, from acquiring Units in the open market, delivery
of any Units to the Participant in connection with such Participant’s exercise
of an Award may be delayed until such reasonable time as the Company is entitled
to acquire, and does acquire, Units in the open market.

(c)    Adjustments. In the event the Committee determines that any distribution
(whether in the form of cash, Units, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Units or other
securities of the Partnership, issuance of warrants or other rights to purchase
Units or other securities of the Partnership, or other similar transaction or
event affects the Units such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Units (or other securities or property) with respect
to which Awards may be granted, (ii) the number and type of Units (or other
securities or property) subject to outstanding Awards, and (iii) the grant or
exercise price with respect to any Award; provided, that the number of Units
subject to any Award shall always be a whole number.

SECTION 5.  Eligibility. Any Employee or Director who performs services for the
Partnership or the General Partner shall be eligible to be designated a
Participant.

 

SECTION 6.

Awards.

(a)    Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions or intent of the
Plan.

(i)            Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted,
but may not be less than 100% of the Fair Market Value per Unit as of the date
of grant.

(ii)           Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, and the
method or methods by which any payment of the exercise price with respect
thereto may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Company, a “cashless-broker” exercise
(through procedures approved by the Company), other property, or any combination
thereof, having a value on the exercise date equal to the relevant exercise
price.

(iii)          Term. Each Option shall expire as provided in the grant agreement
for such Option.

(b)    Restricted Units. The Committee shall have the authority to determine the
Employees and Directors to whom Restricted Units shall be granted, the number of
Restricted Units to be granted to each such Participant, the period and the
conditions under which the Restricted Units may become vested or forfeited,
which may include, without limitation, the accelerated vesting upon the
achievement of specified performance goals or other criteria, and such other
terms and conditions as the Committee may establish with respect to such Award,
including whether any distributions made by the Partnership with respect to the
Restricted Units shall be subject to the same forfeiture and other restrictions
as the Restricted Unit. If distributions are so restricted, such distributions
shall be held by the Company, without interest, until the Restricted Unit vests
or is forfeited with the retained distributions then being paid or forfeited at
the same time, as the case may be. Absent such a restriction on distributions in
the grant agreement, Partnership distributions shall be paid currently to the
holder of the Restricted Unit without restriction.

(c)    Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each

-3-

--------------------------------------------------------------------------------

 

such Participant, the period during which the Award remains subject to
forfeiture, the conditions under which the Phantom Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Award.

(d)    DERs. The Committee shall have the authority to determine the Employees
and Directors to whom DERs shall be granted, the number of DERs to be granted to
each such Participant, the period during which the Award remains subject to
forfeiture, the limits, if any, or portion of a DER that is payable, the
conditions under which the DERs may become vested or forfeited, and such other
terms and conditions as the Committee may establish with respect to such Award.

(e)    UARs. The Committee shall have the authority to determine the Employees
and Directors to whom UARs shall be granted, the number of Units to be covered
by each grant, the exercise price therefor and the conditions and limitations
applicable to the exercise of the UAR, and such additional terms and conditions
as the Committee may establish with respect to such Award.

 

(f)

General.

(i)            Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

 

(ii)

Limits on Transfer of Awards.

(A)          Each Option shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B)          No Award and no right under any such Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate.

(iii)          Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

(iv)          Consideration for Grants. Awards may be granted for no cash
consideration payable by a Participant or for such consideration payable by a
Participant as the Committee determines including, without limitation, services
or such minimal cash consideration as may be required by applicable law.

(v)           Delivery of Units or other Securities and Payment by Participant
of Consideration. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award grant agreement (including, without limitation,
any exercise price or required tax withholding) is received by the Company. Such
payment may be made by such method or methods and in such form or forms as the
Committee shall determine, including, without limitation, cash, withholding of
Units, “cashless-broker” exercises with simultaneous sale, or any combination
thereof; provided

-4-

--------------------------------------------------------------------------------

 

that the combined value, as determined by the Committee, of all cash and cash
equivalents and the fair market value of any such property so tendered to, or
withheld by, the Company, as of the date of such tender, is at least equal to
the full amount required to be paid to the Company pursuant to the Plan or the
applicable Award agreement.

SECTION 7.  Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award agreement or
in the Plan:

(i)            Amendments to the Plan. Except as required by applicable law or
the rules of the principal securities exchange on which the Units are traded and
subject to Section 7(ii) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.

(ii)           Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter any Award theretofore granted,
provided no change, other than pursuant to Section 7(iii), in any Award shall
materially reduce the benefit to Participant without the consent of such
Participant.

(iii)          Adjustment or Termination of Awards Upon the Occurrence of
Certain Events. The Committee is hereby authorized to make adjustments in the
terms and conditions of, and the criteria (if any) included in, Awards in
recognition of unusual or significant events (including, without limitation, the
events described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, of changes in applicable laws,
regulations, or accounting principles, or a change in control of the Company (as
determined by its Board) or the General Partner or the Partnership (as
determined by the Committee), whenever the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.

 

SECTION 8.

General Provisions.

(a)    No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants.
The terms and conditions of Awards need not be the same with respect to each
recipient.

(b)    Termination of Employment. For purposes of the Plan, unless the Award
agreement provides to the contrary, a Participant shall not be deemed to have
terminated employment with the Company and its Affiliates or membership from the
Board until such date as the Participant is no longer either an Employee of the
Company or an Affiliate or a Director, i.e., a change in status from Employee to
Director or Director to Employee shall not be a termination.

(c)    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain a Director, as applicable. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award agreement. Nothing in the Plan or any Award agreement
shall operate or be construed as constituting an employment agreement with any
Participant and each Participant shall be an “at will” employee, unless such
Participant has entered into a separate written employment agreement with the
Company or an Affiliate.

(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
giving effect to principles of conflicts of law.

(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed

-5-

--------------------------------------------------------------------------------

 

or deemed amended to conform to the applicable laws, or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer or such Units or such other consideration might
violate any applicable law or regulation, the rules of any securities exchange,
or entitle the Partnership or an Affiliate to recover the same under Section
16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

(g)    No Trust or Fund Created; Unsecured Creditors. Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or the Affiliate.

(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and any such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated, without the
payment of any consideration therefor.

(i)     Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j)     Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Units or other property) of any applicable taxes payable in respect of the grant
of an Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company or the Affiliate to satisfy its
withholding obligations for the payment of such taxes.

(k)    Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.

(l)     Participation by Affiliates. In making Awards to Employees employed by
an Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.

SECTION 9.  Term of the Plan; Limited Partner Approval. The Plan shall be
effective on August 22, 2005, which was the date of its approval by the holders
of a majority of the limited partner interests in the Partnership, and shall
continue until the earliest of (i) all available Units under the Plan have been
paid to Participants, (ii) the termination of the Plan by action of the Board or
the Committee or (iii) the 10th anniversary of the date of the approval of the
Plan (August 22, 2015). However, unless otherwise expressly provided in the Plan
or in an applicable Award agreement, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

-6-

--------------------------------------------------------------------------------